Name: Commission Regulation (EC) No 748/2002 of 29 April 2002 on the suspension and opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Hungary and amending Regulation (EC) No 1477/2000
 Type: Regulation
 Subject Matter: Europe;  agri-foodstuffs;  tariff policy;  trade;  international trade
 Date Published: nan

 Avis juridique important|32002R0748Commission Regulation (EC) No 748/2002 of 29 April 2002 on the suspension and opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Hungary and amending Regulation (EC) No 1477/2000 Official Journal L 115 , 01/05/2002 P. 0015 - 0019Commission Regulation (EC) No 748/2002of 29 April 2002on the suspension and opening of tariff quotas applicable to the importation into the Community of certain processed agricultural products originating in Hungary and amending Regulation (EC) No 1477/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Council Decision 1999/67/EC of 22 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, improvements to the existing preferential regime(3), and in particular Article 2 thereof,Whereas:(1) Protocol 3 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, approved by Council and Commission Decision 93/742/Euratom, ECSC, EC(4), lays down the trade arrangements for the processed agricultural products which are listed therein.(2) Protocol 3 to the Europe Agreement was amended, as regards the volume of tariff quotas and the system for calculating the reduced agricultural components and additional duties, by Decision No 2/2002 of the EC-Hungary Association Council of 16 April 2002 on improvements to the trade arrangements for processed agricultural products provided for in Protocol 3 to the Europe Agreement(5). The amendments shall enter into force as of 1 January 2002.(3) As a result, it is appropriate to suspend the application of tariff quotas, opened for the year 2002 for imports into the European Community of products originating in Hungary by Commission Regulation (EC) No 2542/2001(6), and to open the new annual quotas set out in Annex I to Protocol 3. For the year 2002, the new quotas should be opened from 1 January to 31 December. At the same time, it should be specified that imports already received from Hungary to which the tariff quotas laid down in Regulation (EC) No 2542/2001 applied must be considered as part of the new tariff quotas. The duties applied to these imports shall be reimbursed, where appropriate, in accordance with the provisions of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7), as last amended by Regulation (EC) No 444/2002(8).(4) The tariff quotas opened for Hungary must be managed in accordance with Regulation (EEC) No 2454/93.(5) The reduced agricultural components and additional duties applicable from 1 July 2000 to the importation into the Community of goods covered by Regulation (EC) No 3448/93, laid down in the framework of the Europe Agreement with Hungary by Commission Regulation (EC) No 1477/2000(9), as last amended by Regulation (EC) No 176/2002(10), should be abolished.(6) Regulation (EC) No 1477/2000 must be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 11. The application of tariff quotas opened by Annex IV to Regulation (EC) No 2542/2001 is suspended as of 1 January 2002.2. The Community tariff quotas for products originating in Hungary, set out in Annexes I and II, shall be opened annually from 1 January to 31 December.For the year 2002, they shall be opened from 1 January to 31 December 2002.3. The tariff quotas for products set out in Annex I are exempt from duty.4. Within the limit of the tariff quotas set out in Annex II, a duty of 0 % + EUR 1,8/100 kg/net eda shall be applied to the corresponding products. This duty is subject to an annual reduction of 10 % as of 1 January 2003.Article 2The quantities of goods subject to tariff quotas and in free circulation as of 1 January 2002 in accordance with Regulation (EC) No 2542/2001 and before the entry into force of this Regulation shall be included in the quantities set out in Annexes I and II.Article 3The Community tariff quotas referred to in Article 1(2) shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 4Regulation (EC) No 1477/2000 shall be amended as follows:1. the third paragraph of Article 2 is deleted;2. Annexes V, VI, VII and VIII are deleted.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 28, 2.2.1999, p. 1.(4) OJ L 347, 31.12.1993, p. 1.(5) Not yet published in the Official Journal.(6) OJ L 341, 22.12.2001, p. 82.(7) OJ L 253, 11.10.1993, p. 1.(8) OJ L 68, 12.3.2002, p. 11.(9) OJ L 171, 11.7.2000, p. 44.(10) OJ L 30, 31.1.2002, p. 39.ANNEX IPreferential tariff quotas for Community imports of products originating in Hungary - exempt from duty>TABLE>ANNEX IIPreferential tariff quotas for Community imports of products originating in Hungary>TABLE>